t c summary opinion united_states tax_court scott t nobles petitioner v commissioner of internal revenue respondent docket no 5275-00s filed date scott t nobles pro_se paul k voelker for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure after concessions by _2- both parties the sole issue for decision is whether petitioner is entitled to a greater automobile mileage_allowance than that allowed by respondent some of the facts have been stipulated and are so found petitioner resided in north highlands california at the time his petition was filed during petitioner was in the hardwood floor business petitioner owned a chevrolet sierra pickup truck and used it exclusively in his business on his federal_income_tax return petitioner claimed a deduction for actual automobile expenses in the amount of dollar_figure respondent disallowed that amount as well as others that have been resolved by concessions and allowed dollar_figure based on a reconstruction of approximately big_number miles at the standard mileage rate sec_7491 does not apply in this case because petitioner has not complied with all applicable substantiation requirements sec_7491 a a sec_274 requires a taxpayer to substantiate the business use of listed_property as defined in sec_280f d which includes a pickup truck by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the limited evidence placed in the record by petitioner fails to persuade us that he is entitled to a greater allowance for mileage than respondent allowed accordingly we have no choice but to sustain respondent’s determination on this point reviewed and adopted as the report of the small_tax_case division to reflect the concessions decision will be entered under rule
